 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1(b)

 

HILL WALLACK LLP

Elizabeth K, Holdren, Esq.

21 Roszel Road

P.O, Box 5226

Princeton, NJ 08543

Phone: 609-924-0808
eholdren@hillwallack.com

Attorneys for NewRez, LEC a/b/a Shellpoint

 

Mortgage Servicing
In Re: Case No.: 18-33814-JNP
Chris R Weber Chapter: 13
Danielle L. Ruediger-Weber Heartng Date:
Debtor. Judge: Jerrold N. Poslusny Jr,, U.S.B.J.

 

 

 

CERTIFICATION IN SUPPORT OF MOTION FOR RELIEF
FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

iO DIE Decleor , being of full age, hereby certify as follows:

1. lama Doultageey Cea Manager of NewRez, LLC d/b/a Shellpoint

Mortgage Servicing (“Movant”) in the within matter. As such, I am personally familiar with the
facts set forth herein and am authorized to make this Certification on behalf of Movant.

2, This Certification is submitted in support of Movant’s Motion for an Order
Granting Relief from the Automatic Stay with respect to real property located at 423 Silver Hill
Rd, Cherry Hill New Jersey 08002 (the "Property"), on which Movant holds a first mortgage.

3. On May 15, 2015, the debtors, Chris R. Weber (“Chris”), along with Sally R.
Weber (“Sally”) and Lawrence G. Weber (“Lawrence”) (Sally and Lawrence, collectively “Co-
Debtors”) executed and delivered a Note to Trident Mortgage Company LP, A Delaware
Company in the amount of $277,874.00 in connection with the Property. A copy of the Note is

attached hereto as Exhibit “A”.

 
4, In connection with the Note and as security for the loan, on May 15, 2015, Chris,
Danielle L. Ruediger-Weber (“Danielle” and, collectively with Chris, the “Debtors”) and Co-
Debtors executed and delivered a Mortgage to Mortgage Electronic Registration Systems, Inc.
(“MERS”), solely as a nominee for Trident Mortgage Company LP, in the amount of
$277,874.00 on the Property. The Mortgage was recorded on June 09, 2015 in the Camden
County Clerk’s Office in Book 10209 at Page 1607. A copy of the Mortgage is attached hereto
as Exhibit “B”.

5, On March 10, 2017, MERS, as nominee for Trident Mortgage Company LP
assigned its Note and Mortgage. The Mortgage was assigned by virtue of the written
Assignment to Ditech Financial LLC, dated March 10, 2017, which Assignment was recorded in
the Office of the County Clerk of Camden County on March 27, 2017, in Assignment Book
10602, Page 1370, A copy of the Assignment to Ditech Financial, LLC is attached hereto as
Exhibit “C”.

6. The Mortgage was subsequently assigned again resulting in a final assignment to
New Penn Financial, LLC D/B/A Shellpoint Mortgage Servicing (“New Penn”) which
Assignment of Mortgage was recorded on September 28, 2018 in Assignment Book 10978, Page
303 in the Camden County Clerk’s Office. A copy of the Assignment to New Penn is attached
hereto and made part hereof as Exhibit “D”.

7, A Certificate of Amendment was filed in the State of Delaware on October 3,
2018 changing the legal name of New Penn Financial, LLC to NewRez LLC, effective January
7, 2019. A copy of the Certificate of Amendment is attached hereto as Exhibit “E”,

8. In the event the automatic stay in this case is modified, this case dismisses, and/or
the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged

property, the foreclosure will be conducted in the name of Movant. Movant, directly or through

 
an agent, has possession of the promissory note. Movant will enforce the promissory note as
transferee in possession. Movant is the original mortgagee or beneficiary or the assignee of the
Mortgage.

9. On 12/03/2018, Debtor filed the subject Petition, originally a Chapter 7 case

10. On February 5, 2019, an Order was entered converting the case to Chapter 13,

ll. As of 06/26/2019, the unpaid principal balance of the Note is $270,913.80.

12. As of 07/01/2019, the total post-petition arrearage/delinquency, since the case
was converted to Chapter 13 is $12,381.95, |

13. The following chart sets forth those post-petition payments due pursuant to the

terms of the Note, that have been missed by the Debtor(s) from the date of conversion through

07/01/2019:

    

   

       

[07/01/2019 | $1,286.88] $1,189.51 | $2,476.39] $12,381,95

 

"5 | 03/01/2019

 

 

Less post-petition partial payments (suspense balance): $0.00
Total: $12,381.95

14, The Certification of Creditor Regarding Post Petition Payment History is attached
hereto as Exhibit “F”.

15. As such, Movant is entitled to relief from the automatic stay pursuant to Section
362(d)(1) of the Bankruptcy Code and co-debtor stay pursuant to Section 1301(c) of the

Bankruptcy Code.

 
I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are knowingly or willfully false, I am subject to punishment

according to law.

 

Dated: > “AAG

 
